Exhibit 10.2

ASSIGNMENT OF SALE PROCEEDS

ASSIGNMENT OF SALE PROCEEDS made as of this 18th day of June, 2008 (this
“Assignment”) by Accentia Biopharmaceuticals, Inc. (“Accentia”), Analytica
International, Inc. (f/k/a The Analytica Group, Inc.) (“Analytica” together with
Accentia, each an “Assignor” and collectively, the “Assignors”), Laurus Master
Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (as partial assignee of Laurus,
“Valens US”), Valens Offshore SPV I, Ltd. (as partial assignee of Laurus,
“Valens Offshore”) and PSource Structured Debt Limited (as partial assignee of
Laurus, “PSource” together with Laurus, Valens US and Valens Offshore and their
respective assignees and designees, each an “Assignee” and collectively, the
“Assignees”).

RECITALS

A. Assignors executed and delivered to Assignees (i) that certain Amended and
Restated Secured Non-Convertible Revolving Note effective as of April 29, 2005
in the original principal amount of $5,000,000 (the “Revolving Note”) and
(ii) that certain Second Amended and Restated Secured Convertible Minimum
Borrowing Note in the original principal amount of $2,500,000 effective as of
April 29, 2005 (the “Minimum Borrowing Note”);

B. Accentia executed and delivered to Assignee that certain Second Amended and
Restated Secured Convertible Term Note effective as of April 29, 2005 in the
original principal amount of $10,000,000 (the “Term Note”; and together with the
Revolving Note and the Minimum Borrowing Note, collectively, the “Existing
Notes”); and

C. Assignors, TEAMM Pharmaceuticals, Inc. and Assignees are entering into that
certain Payoff Letter dated as of the date hereof (the “Payoff Letter”) pursuant
to which Assignees have agreed, subject to the terms of the Payoff letter, among
other things, that, upon Assignor assigning to Assignees, among other things,
the Analytica Proceeds Amount (as hereinafter defined), (a) the obligations
arising under the Revolving Note shall be deemed paid in full and (b) the
obligations arising under the Term Note and Minimum Borrowing Note shall be
deemed paid in full, in each case, effective as of December 31, 2008.

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Definitions. Capitalized terms used in this Assignment (including the
recitals) shall have the following meanings:

“Analytica Proceeds Amount” means (a) if the Net Proceeds generated from any
Analytica Sale equal or exceed $8,800,000, an amount equal to the sum of (i) the
difference between such Net Proceeds and $8,800,000 divided by two (2) and
(ii) the difference between the $8,800,000 and the Qualified Payment (as defined
in the Assignments of Rights Under Royalty Agreement), if any, actually received
by the Assignees and (b) if the Net Proceeds generated from any Analytica Sale
is less than



--------------------------------------------------------------------------------

$8,800,000, then an amount equal to difference between $8,800,000 and the
Qualified Payment, if any, actually received by the Assignees; provided,
however, the value of any Net Proceeds not consisting of cash for which there is
not a readily available publicly recorded market value shall be determined by
the Assignees in their reasonable discretion based on good faith negotiations
with Assignor.

“Analytica Sale” means a sale, conveyance, transfer, assignment, license, lease
or other disposition of any interest in the stock and/or assets of Analytica.

“Assignment of Rights Under Royalty Agreement” means those certain Assignments
of Rights Under Royalty Agreement dated as of the date hereof (as amended,
modified or supplemented from time to time) among Accentia, Biovest
International, Inc. and each Assignee (or, as applicable, such Assignee’s
designee).

“Net Proceeds” means the proceeds received from the Analytica Sale in cash
and/or any other consideration paid by the purchaser in connection with the
Analytica Sale, net of (a) customary and reasonable out-of-pocket cash costs,
fees and expenses paid or required to be paid in connection therewith and
(b) taxes paid or reasonably estimated to be payable as a result thereof, in
each case, as agreed to by Assignees.

2. Each Assignor hereby assigns to Assignees one hundred percent (100%) of the
Analytica Proceeds Amount.

3. Assignors shall instruct any purchaser of the assets and/or stock of
Analytica to remit the Analytica Proceeds Amount upon the consummation of an
Analytica Sale directly to LV Administrative Services, Inc., as agent for
Assignees (the “Agent”), pursuant to the wire instructions set forth on Exhibit
A hereto. If any Assignor and/or any subsidiary or affiliate of Assignor
receives any Net Proceeds from an Analytica Sale prior to payment in full of the
Analytica Proceeds Amount to the Agent, such Assignor shall, and shall cause
such subsidiary or affiliate to, immediately deliver such Net Proceeds to the
Agent in precisely the form held by such Assignor or such subsidiary or
affiliate (except for any necessary endorsement) and until so delivered such Net
Proceeds shall be held in trust as the property of the Assignees.

4. Until payment in full of the Analytica Proceeds Amount to the Agent, each
Assignor hereby irrevocably authorizes and empowers each Assignee, (a) to ask,
demand, receive, receipt and give acquittance for any and all Net Proceeds which
may be or become due or payable, or remain unpaid at any time and times to such
Assignor, (b) to endorse any checks, drafts or other orders for the payment of
money payable to such Assignor in payment thereof, and (c) in such Assignee’s
discretion, to file any claims or take any action or institute any proceeding,
either in its own name or in the name of such Assignor or otherwise, which such
Assignee may deem necessary or advisable to effectuate the foregoing. It is
expressly understood and agreed, however, that no Assignee shall be required or
obligated in any manner to make any demand or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or take any other action to collect or enforce the payment of any amounts
which may have been assigned to such Assignee or to which such Assignee may be
entitled hereunder at any time or times.

 

2



--------------------------------------------------------------------------------

5. Each Assignee shall have the right to enforce any and all rights and remedies
of any Assignor under any agreement evidencing the Analytica Sale.

6. This Agreement shall terminate on January 1, 2009 to the extent an Analytica
Sale has not been consummated on or prior to such date.

7. This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.

8. This Assignment may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

[Signature Page to Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Assignment the day
and year first above written.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary/Treas ANALYTICA INTERNATIONAL,
INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty, CPA Title:   Secretary LAURUS MASTER FUND, LTD. By:  
Laurus Capital Management, LLC,   its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory VALENS OFFSHORE SPV I, LTD.
By:   Valens Capital Management, LLC,   its investment manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory

[Additional Signature Page to Follow]



--------------------------------------------------------------------------------

VALENS U.S. SPV I, LLC By:   Valens Capital Management, LLC,   its investment
manager By:  

/s/ Patrick Regan

Name:   Patrick Regan Title:   Authorized Signatory PSOURCE STRUCTURED DEBT
LIMITED By:   Laurus Capital Management, LLC,   its investment manager By:  

/s/ John Gilfillan

Name:   John Gilfillan Title:   Director PSource Capital Ltd for and on Behalf
of PSource Structured Debt Limited



--------------------------------------------------------------------------------

EXHIBIT A

WIRE TRANSFER INSTRUCTIONS

 

Name:

  

Type of
Account

  

Bank

   Account
Number    ABA
Number   

Address

   Tel    Fax   

Contact:

LV Administrative Services, Inc

   Checking    Capital One Bank    2704060132    021407912    404 Fifth Avenue,
New York, NY 10018    212-967-9400    212-967-9440    Avril Conway